NO. 12-08-00248-CV
                                       NO. 12-08-00249-CV
                                       NO. 12-08-00250-CV

                            IN THE COURT OF APPEALS

            TWELFTH COURT OF APPEALS DISTRICT

                                           TYLER, TEXAS
                                                           §
IN RE: JAN WORSHAM,
CONTEMNOR                                                  §    ORIGINAL PROCEEDING

                                                           §


                                         MEMORANDUM OPINION
                                             PER CURIAM
         On June 9, 2008, this Court initiated contempt proceedings against Jan Worsham pertaining
to three appellate cause numbers, 12-07-00363-CR, 12-07-00364-CR, and 12-07-00365-CR, styled
Ruben Muniz v. State of Texas. On June 30, 2008, the Court held a hearing, at which Worsham
appeared. Having concluded that no further action is necessary, we dismiss these original
proceedings.
Opinion delivered August 29, 2008.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                                    (PUBLISH)